



SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


This Second Amendment to Employment Agreement (the “Amendment”) is dated
effective January 1, 2019 and amends the Employment Agreement by and between
Umpqua Bank (“Umpqua”) and Tory Nixon (“Officer”) dated as of November 23, 2015
(as previously amended, the “Employment Agreement”).


The parties agree as follows:


1.    SEVERANCE. The first sentence of Section 9 of the Employment Agreement is
amended to change the Severance Benefit and is replaced with the following: “In
the event of Termination Without Cause or Termination for Good Reason, in
addition to receiving Earned Compensation, Officer will receive a severance
benefit equal to twelve months Base Salary (the ‘Severance Benefit’).”


2.    CHANGE IN CONTROL. The second sentence of Section 10 of the Employment
Agreement is amended to change the period over which the Change in Control
Benefit is paid and is replaced with the following: “Subject to Section 12.3
below, the Change in Control Benefit shall be paid in equal installments over
eighteen months, starting on the next regular payday following termination.”


3.    EFFECT OF AMENDMENT. Except as specifically set forth herein, the
Employment Agreement shall continue in full force and effect as written.


4.    DEFINED TERMS. Capitalized terms not otherwise defined in this Amendment
have the meanings set forth in the Employment Agreement.


UMPQUA BANK




By:    /s/ Sheri Burns
Title:    EVP/Chief People Officer


OFFICER


    
/s/ Tory Nixon    
Tory Nixon


1